Citation Nr: 9933871	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-14 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a fragment wound to the lower right leg and buttock.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
March 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in San Juan, the Commonwealth of Puerto Rico.

A review of the claims folder reveals that the veteran 
submitted a claim for entitlement to service connection for 
various disabilities secondary to exposure to chemical 
dioxins in 1990.  The same review divulges that this issue 
has not been adjudicated by the RO.  Accordingly, this issue 
is not in appellate status, and is referred to the RO for 
appropriate action.

Per 38 U.S.C.A. § 7722 (West 1994 & Supp. 1999), the VA has 
an obligation to inform individuals of their potential 
entitlement to VA benefits when they meet the statutory 
definition of an eligible veteran, and the VA is reasonably 
aware that said veteran is potentially entitled to VA 
benefits.  In this situation, the VA treatment records 
suggest that the veteran may be unemployable due to a 
psychiatric condition.  If this is found to be true, the 
veteran may be entitled to pension or nonservice-connected 
pension benefits.  Thus, in accordance with 38 U.S.C.A. 
§ 7722 (West 1994 & Supp. 1999), the veteran is provided 
notice that he, if he so desires, may apply for said 
benefits.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  When the veteran has undergone three specialized 
psychiatric examinations in order to determine what mental 
condition he suffers therefrom, he has not been diagnosed as 
having PTSD.


CONCLUSION OF LAW

The claim for entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is not well-
grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 (1999); Edenfield v. 
Brown, 8 Vet. App. 284 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he now suffers from PTSD and that 
this condition is the result of his military service in the 
Republic of Vietnam.  He contends that since he has been 
treated and provisionally diagnosed with PTSD at a VA 
facility, he should receive VA compensation benefits for this 
disability.  Although the RO has denied his claim, he asks 
that the Board overturn the RO's decision and grant him 
service connection for PTSD.

Per 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

In order to establish service connection for PTSD, there must 
be:

(1)  objective medical evidence showing a 
diagnosis of, or symptomatology 
consistent with, the condition;

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  an evidentiary link between the 
claimed inservice stressor and the 
current PTSD symptomatology.  

Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95; 38 C.F.R. § 3.304 (19998).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, VA Manual M21-1 outlines the specific 
procedures required for the VA to follow in evaluating claims 
for service connection based on PTSD.  Essentially, this 
regulation requires evidence that the veteran served in the 
area in which the stressful event was alleged to have 
occurred and evidence to support the description of the 
event.  If the claimed stressor is related to combat, in the 
absence of information to the contrary, receipt of the Purple 
Heart, Combat Infantryman Badge, Bronze Star, or other 
similar citations is considered supportive evidence of 
participation in a stressful episode.  Other types of 
supportive evidence, such as plane crash, ship sinking, 
explosion, rape or assault, duty on a burn ward or in a 
graves registration unit may be accepted.  POW (prisoner-of-
war) status is conclusive evidence of an in-service stressor.  

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke the 
symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21-
1, Part VI, para. 7.46(e),(f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1999).  "Where it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.304(d), (f) (1999).

Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza [v. 
Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish 
service connection for a particular 
disability of a combat veteran, it aids 
the combat veteran by relaxing the 
adjudicative evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create 
a statutory presumption that a combat 
veteran's alleged disease or injury is 
service-connected" but "considerably 
lightens[s] the burden of a veteran who 
seeks benefits for an allegedly 
service-connected disease or injury and 
who alleges that the disease or injury 
was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) (38 C.F.R. 
§ 3.306, derived from § 1154(b), creates 
a presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The veteran is the recipient of the Purple Heart.  Clearly, 
he was subjected to various stressors of sufficient gravity 
that might evoke psychiatric trauma-type symptoms in almost 
anyone.  However, it is not enough to have experienced the 
trauma of combat, one must have a diagnosis of PTSD in order 
to obtain VA compensation benefits for such a condition.  In 
this respect, the veteran's claim fails, and is, in fact, not 
well-grounded.

A service connection claim must be well-grounded.  A well-
grounded claim requires more than mere allegations; it must 
be plausible and with merit.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1999); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a claim to 
be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show the incurrence in service 
if the veteran was engaged in combat and if the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d) (1999).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the United States Court of Appeals for Veterans Claims, 
formerly known as the United States Court of Veterans 
Appeals, and hereinafter the Court, has observed that the 
statutory prerequisite of submitting a "well-grounded" 
claim "reflects a policy that implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay claims which--as well-grounded--
require adjudication. . . .  Attentiveness to this threshold 
issue is, by law, not only for the Board but for the initial 
adjudicators, for it is their duty to avoid adjudicating 
implausible claims at the expense of delaying well-grounded 
ones."  Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1999).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for PTSD.

While the veteran was stationed in Vietnam, he received 
shrapnel wounds to the buttock and right lower leg.  As a 
result of this, he was awarded the Purple Heart.  Shortly 
after recovering from this injury, a psychiatric evaluation 
was accomplished on the veteran.  He was found have a 
passive-dependent personality with mild anxiety and 
depression.  The examiner also noted that he was petulant, 
immature, manipulative, and deceitful.  It was recommended 
that the veteran be discharged from the US Marine Corps 
because of unsuitability.  Said discharge occurred shortly 
thereafter.

Since that time, the veteran has undergone repeated 
treatments and hospitalizations for a variety of conditions.  
He has been diagnosed as having major depression with 
psychotic features, a schizoaffective disorder, a personality 
disorder, and PTSD.  As a result of the diagnoses of PTSD and 
this claim, the veteran underwent two separate psychiatric 
examinations in order to determine the nature of any mental 
illness the veteran might be suffering therefrom.  Upon 
completion of the first examination in September 1997, the 
examiner wrote the following:

B.  SUBJECTIVE COMPLAINTS: . . . the 
veteran basically refers being depressed 
and having a lot of difficulty dealing 
with others and this is the reason for 
his remaining isolated most of the time 
at home involved in minor household 
chores. . . 

	. . . [He was] in full contact with 
reality.  He showed no abnormal tremors, 
tics, or mannerism.  On various occasions 
he was cryful.  He is very manipulative 
and also quite dramatic in terms of his 
behavior.  There are no delusions, no 
hallucinations and he did not describe 
any kind of hallucinatory experiences.  
He is not overtly suicidal or homicidal, 
he does refer feeling depressed, being 
isolated from others, feeling inadequate 
in terms of his interpersonal relations. 
. . .

....

Before rendering a final diagnosis we 
would like to comment on the fact that we 
concur with the opinion already given by 
Dr. Vidente, in January 1994, that the 
symptoms presented by this veteran are 
not compatible with a diagnosis of post 
traumatic stress disorder.  We believe 
that the assessment made during military 
service that this veteran's principal 
problem is that of a personality disorder 
is still valid.  It has been on account 
of the difficulties he has had secondary 
to his personality characteristics that 
the veteran has developed the symptoms 
that he has displayed throughout the 
years and that he still has today.  
Therefore, our final diagnosis in this 
veteran's case is the following:

AXIS I:	1.  Dysthymia.
		2.  Substance use disorder, 
polysubstance 
dependence in remission.
AXIS II:	Borderline personality disorder 
with 
strong antisocial and passive 
aggressive 
characteristics. . . .

A second examination was accomplished in December 1998.  This 
examination produced the same results.  In fact, over the 
years when the veteran has been specifically tested and 
evaluated for PTSD (by three different doctors), he has not 
been diagnosed as having this [PTSD] mental disability.  See 
PTSD Exam, December 28, 1993.

Although the veteran claims that he experienced depression 
and anxiety while in service, the service medical records are 
negative for any treatment for or findings of a ratable 
psychiatric disease, disability, or condition while he was in 
service.  Therefore, the Board may only assume that the 
veteran did not suffer from a treatable mental disability 
while he was in service.  

A review of the post-service medical records does indicate 
that since the veteran's discharge in 1970 he has been 
diagnosed as suffering from various mental illnesses.  
However, the treatment records have not conclusively linked 
any of these conditions with the veteran's military service 
or any incidents therein.

For a claim to be well-grounded, there must be competent 
medical evidence of a current disability, the occurrence of a 
condition or disability while in service, and a nexus between 
an inservice injury or disease and a present disability.  
Caluza v. Brown, 7 Vet. App. at 506.  As the Board has 
reported above, the veteran does now suffer from a 
psychiatric condition which has been mostly recently 
diagnosed as dysthymia.  Hence, he does have a current 
disability but it is not PTSD, as the veteran claims.  
However, the second and third prong of the requirements of 
Caluza have not been met.  

Although the veteran maintains that he has PTSD and that this 
condition was diagnosed by a VA doctor (see VA Form 10-1000, 
Discharge Summary, January 1997), medical evidence confirming 
this diagnosis either before or after the January 1997 
medical record has not been presented.  The Board believes 
that the previous diagnoses of PTSD were apparently made 
following a recitation by the veteran of his alleged combat 
"stressors", which may or may not have resulted from 
engagement in combat and which could not be verified.  
Because the previous diagnoses have been based on the 
veteran's own recitation of his alleged service history 
(stressors), it is uncertain to what extent the veteran 
actually meets the criteria for PTSD.

The veteran may claim that these medical records and the 
information given to the examiner should be enough to well-
ground his claim, but the Board disagrees and it points to 
LeShore v. Brown, 8 Vet. App. 406 (1995), to support this 
conclusion.  In LeShore, the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit[ v. Brown, 5 
Vet. App. 91 (1993)] requirement.  Such 
evidence cannot enjoy the presumption of 
truthfulness accorded by Robinette[ v. 
Brown, 8 Vet. App. 69, 75-76 (1995)] (as 
to determination of well groundedness) . 
. . because a medical professional is not 
competent to opine as to matters outside 
the scope of his or her expertise, and a 
bare transcription of a lay history is 
not transformed into "competent medical 
evidence" merely because the transcriber 
happens to be a medical professional.

The same rationale used in LeShore applies to the information 
provided by the VA treating doctor in that he has merely 
expressed his personal feeling that the appellant's mental 
condition is somehow related to the veteran's military 
service.  The doctor did not provide specific authority or 
medical comment to support his belief, and the Board finds 
his comments too general and inconclusive, and it will not be 
in and of itself enough to well-ground the veteran's claim.  

In order for a claim to be well-grounded, there must be 
competent medical evidence of a current disability, the 
occurrence of a condition or disability while in service, and 
a nexus between an inservice injury and disease and a present 
disability.  Caluza v. Brown, 7 Vet. App. at 506.  Given the 
lack of clinical evidence that the veteran now suffers from 
PTSD, the Board finds that the veteran has not presented a 
well-grounded claim in accordance with Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Rabideau stands for the principle 
that in order for service connection to be granted a current 
disability must be present.  If a disability does not 
presently exist, then the claim will not be plausible, and 
thus, not well-grounded. In this instance, there are only his 
statements in support of his claim.  The record does not 
confirm the presence of PTSD.  Mere contentions of the 
veteran, no matter how well-meaning, without supporting 
evidence, do not constitute a well-grounded claim.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  Therefore, the claim fails and service 
connection for this condition is denied.

The veteran has alternatively suggested that his current 
psychiatric condition is somehow related to his military 
service or that it began therein.  Yet, there is no medical 
evidence of record that would etiologically link the 
veteran's other diagnosed mental conditions with his military 
service.  Thus, the Board is left with the written and spoken 
statements provided by the veteran.  For a claim to be well-
grounded, there must be competent medical evidence of a 
current disability, the occurrence of a condition or 
disability while in service, and a nexus between an inservice 
injury or disease and a present disability.  Caluza v. Brown, 
7 Vet. App. at 506.  Mere contentions of the veteran, no 
matter how well-meaning, without supporting medical evidence 
do not constitute a well-grounded claim.  Caluza v. Brown, 7 
Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 
(1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); 
King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (Where the determinative issue 
involves medical causation or a medial diagnosis, competent 
medical evidence to the effect that claim is "plausible" or 
"possible" is required.).  

That is, the veteran's contentions are merely unsubstantiated 
assertions.  Independent medical evidence or excerpts from 
recognized treatises corroborating his contention that his 
current psychiatric condition is related to service, or began 
therein, has not been submitted.  The veteran has relied upon 
his own opinion as to medical matters.  Because the 
determinative issue in this matter involves medical etiology 
and the diagnosis of a condition, the veteran's lay testimony 
is not, in and of itself, sufficient to establish the 
relationship between the veteran's military service and any 
condition from which he may, or may not, now suffer.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, such statements 
will not be sufficient to well-ground the claim.  Because 
there is no medical proof showing that the veteran currently 
suffers from a psychiatric condition related to his military 
service or any incidents therein, the claim of entitlement to 
service connection for a psychiatric disability, not 
including PTSD, is also not well-grounded, and it is denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1994) (en banc).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.


REMAND

The veteran has also requested a compensable evaluation for 
the residuals of shrapnel wounds to the right lower leg and 
buttock.  A review of the claims folder indicates that the 
veteran has not undergone a examination of either the right 
lower leg or buttock since this disability has been service-
connected.  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), once a claimant has submitted a well-grounded 
claim, the VA is required to assist that claimant in 
developing the facts pertinent to the claim.  See 38 C.F.R. 
§ 3.159 (1999); Littke v. Derwinski, 1 Vet. App. 90, 91-92 
(1990).  Where the record does not adequately reveal the 
current state of the claimant's disability and the claim is 
well-grounded, the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Because an examination has not been accomplished, the case is 
remanded to the RO for further medical development.

Per 38 U.S.C.A. § 1155 (West 1991 & Supp. 1999), the VA will 
compensate a veteran for reductions in earning capacity due 
to specific injuries.  However, per 38 C.F.R. § 4.14 (1999), 
the VA will avoid the pyramiding of claims.  This means that 
pyramiding shall be avoided where it results in the 
evaluation of the same symptoms and manifestations under 
different diagnoses.  Fanning v. Brown, 4 Vet. App. 225 
(1993); 38 C.F.R. § 4.14 (1999).  The Court further 
delineated the concept of pyramiding in its decision of Brady 
v. Brown, 4 Vet. App. 203, 206 (1993), where it noted that 
the veteran could not be compensated twice, or more, for 
symptomatology resulting from the same disability.

In 1994, the Court issued additional guidance with respect to 
pyramiding when it issued Esteban v. Brown, 6 Vet. App. 259 
(1994).  In Esteban, the right side of the veteran's face was 
injured in an automobile accident, resulting in four scars 
and muscle damage.  The Court determined that three separate 
disability ratings were warranted for disfiguring scars, 
tender and painful scars, and facial muscle injury.  The 
Court stated that the "critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative or overlapping with the symptomatology of the 
other two conditions" (italics in original).  Esteban, 6 
Vet. App. at 262.

After reviewing the claims folder, it is the Board's opinion 
that a thorough discussion of the veteran's fragment wound 
condition, along with any neurological and muscle condition 
caused by the original wound, and the applicability of 
Esteban, has not been accomplished.  In other words, the RO 
must discuss and decide whether the veteran is separately 
entitled to service connection for muscle and nerve damage.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to be examined by a dermatologist, 
orthopaedist, and a neurologist who have 
not previously seen or treated the 
veteran.  These examinations should be 
conducted to determine the current nature 
and extent of the residuals of the 
fragment wound to the right lower leg and 
buttock.  The examiners should 
specifically discuss whether the 
residuals of the wound include muscle and 
nerve degradation, along with limitation 
of motion due to pain.  All indicated 
special studies should be accomplished 
and the examiners should set forth 
reasoning underlying the final diagnosis.  
The claims folder and this Remand are to 
be made available to the examiners for 
review before the examination.

2.  The RO should review all requested 
reports and determine if they are 
adequate for rating purposes and in 
compliance with this remand.  If they are 
not, they should be returned to the 
originator for supplemental action.

Following completion of the requested development, the 
veteran's claim should be readjudicated.  If the decision 
remains unfavorable, the veteran and his accredited 
representative should be given a supplemental statement of 
the case and allowed sufficient time for a response.  
Thereafter, the claim should be returned to the Board for 
further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.  The veteran is given notice that he has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals






  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

